DETAILED ACTION
Election/Restrictions
Claims 1-4, 6, 10, and 12 allowable. The restriction requirement set forth in the Office action mailed on 2/25/20 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Spaw on 1/14/21.

Claim 2, lines 4-8 have been modified from “the rigidity adjustment device forms a triangular shape together with the rigid member by being extended between the two lug portions, and applies a pre-tension between the two lug portions, and the pre-tension is set to generate a pre-force component at the support portion in the same direction as the upward moving direction of the wheel due to a reaction force of the wheel from the road surface.” to –the rigidity adjustment device forms a triangular shape with the rigid member.—. 
Claim 7, lines 3-6 have been modified from “two lug portions, and by applying a pre-tension to the two lug portions, a pre-force is generated on the suspension device in the same direction as the upward moving direction of the wheel due to a reaction force of the wheel from the road surface.” to –two lug portions.—
Claim 8, lines 3-6 have been modified from “include the first rigidity adjustment device which generates a pre-force component of the support portion in the same direction as an upward moving direction of the wheel due to a reaction force of the wheel from a road surface and the second rigidity adjustment device” to –include a first rigidity adjustment device which generates the pre-force component of the support portion in the same direction as the upward moving direction of the wheel due to the reaction force of the wheel from the road surface and a second rigidity adjustment device—
Claim 9, lines 1-2 have been modified from “wherein a pre-tension of the first rigidity adjustment device and a pre-tension of the second rigidity” to –wherein the pre-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MICHAEL R STABLEY/Examiner, Art Unit 3611                     


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611